11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Farmers & Merchants Bank,                    * From the 220th District Court
                                               of Comanche County,
                                               Trial Court No. CV16015.

Vs. No. 11-17-00121-CV                       * June 28, 2019

Roberta Hodges,                              * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and judgment is rendered that Roberta
Hodges take nothing. The costs incurred by reason of this appeal are taxed against
Roberta Hodges.